DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 5, 6, 13-15, 18, 20, 21, 23, 25, 27 and 28, and the cancellation of claims 4, 19 and 26, have been accepted.

Allowable Subject Matter

Claims 1, 5, 6, 13-18, 20-25, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Non-Final Office Action, mailed 9/29/2021, claims 4, 5, 15, 19-21 and 26-28 were indicated as allowable if rewritten to overcome the rejections under 35 USC 112(b) and to include all the limitations of the base claim and any intervening claims.
In response, the Applicant has amended the claims as set forth above. Specifically, independent claim 1 has been amended to include the subject matter of allowable claim 4, which has been canceled. Independent claim 13 has been amended to include the subject matter of allowable claim 19, which has been canceled. 
Thus, in light of the amendments to the claims, the previously relied upon prior art to Bates et al. (US 2007/0178971) no longer teaches all the limitations of the current claims, and after further search and consideration, no other references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 13 and 14, and their dependent claims 5, 6, 15-18, 20-25, 27 and 28, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        1/11/2022